Citation Nr: 9931389	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-17 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder causing hyperacidity, to include gastroesophageal 
reflux.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1964, and from October 1965 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.   

In correspondence received in July and December 1998, the 
veteran raised the issues of entitlement to service 
connection for a scar and for hearing loss, both due to VA 
surgical treatment in July 1994.  In a letter dated October 
30, 1998, the RO informed the veteran that he needed to 
submit evidence regarding this claim no later than October 
30, 1998.  Obviously, this is a typographical error.  The RO 
should correct this error and take any actions necessary to 
make sure that the veteran's due process rights were not 
affected by this error.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claims file does not contain a clear diagnosis of 
PTSD established by competent medical evidence.

3.  There is no competent medical evidence of a nexus between 
the claimed gastrointestinal disorder causing hyperacidity, 
and the veteran's period of active military service or some 
incident thereof.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102, 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for a gastrointestinal disorder causing hyperacidity, to 
include gastroesophageal reflux, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a).  Service connection requires a finding that there 
is a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen (Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999)

In claiming entitlement to service connection, however, a 
person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

PTSD

The veteran claims that he has PTSD linked to stressors 
related to combat while in  service during the Vietnam era.  
He describes various stressful events in support of his 
claim, including experiencing heavy mortar fire, and 
witnessing the wounding of others while in Vietnam.  The 
record shows that the veteran served in the Republic of 
Vietnam during the Vietnam era.  His awards included a Combat 
Action Ribbon, Vietnam Campaign Medal with Device, and 
Vietnam Service Medal with four stars.  On this basis, and in 
the absence of evidence to the contrary, the Board finds that 
there is conclusive evidence of combat-related stressors.

However, in order for the veteran's claim of entitlement to 
service connection for PTSD to be well grounded, there must 
also be medical evidence of a current disability, linked to 
the claimed in-service stressors.  A review of the evidence 
of the entire record reveals that what is missing in this 
case is a clear diagnosis of PTSD, which is linked by medical 
evidence to the claimed in-service stressors.  See Cohen, 10 
Vet. App. at 140; Caluza, 7 Vet. App. at 506; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has held 
that "[i]n the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997). See also Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997) and Gilpin v. West, 155 F.3d 1353, 1355-6 
(Fed. Cir. 1998).

The Board notes that the veteran's service medical records 
were entirely negative for evidence of PTSD or any other 
psychiatric pathology.  Following service, the veteran 
underwent psychological evaluation by VA in July 1997.  At 
that time, after the veteran completed multiple psychological 
tests to evaluate him for PTSD, the examiner concluded that 
the overall pattern of psychological test results argued 
against a diagnosis of PTSD.  Under Axis I, the report noted 
that there was no diagnosis.

A subsequent July 1997 VA mental disorders examination noted 
agreement with the above psychological evaluation findings 
and diagnosis that the veteran did not suffer from PTSD.  The 
report indicated that the veteran had none of the 
characteristic symptoms of PTSD.  On this basis, the 
impression was that the did not suffer PTSD.  Under Axis I, 
the report contains a diagnosis of no diagnosis.  

During a June 1998 VA examination for PTSD, the examiner 
opined that the veteran reported a few traumatic experiences, 
but did not exhibit any symptoms of PTSD, or meet the 
criteria for PTSD.  After examination the examiner concluded 
with an opinion that the veteran definitely did not meet the 
criteria for PTSD.  Under Axis I, the report contains a 
diagnosis of anxiety disorder, not otherwise specified, 
probably reactive type of anxiety; and noted that the veteran 
did not meet the criteria for generalized anxiety disorder.

The Board has given careful consideration to the veteran's 
claims and testimony in support of his contentions that he 
currently suffers from PTSD as a direct result of his active 
service.  The Board notes that the veteran is competent as a 
lay person to report symptomatology.  However, it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Hence, the veteran's  opinion is not 
competent evidence of a current disability.  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit, in 
which the Court held that the veteran does not meet the 
burden of presenting a well-grounded claim where the 
determinative issues involve medical causation and the 
veteran presents only lay testimony from persons not 
competent to offer medical opinions.  Therefore, his claim of 
service connection for PTSD must be denied as not well 
grounded because the veteran has failed to produce any 
competent medical evidence of a current diagnosis of PTSD 
related to active military service.  

In this regard, moreover, even if the Board were to assume a 
current diagnosis of PTSD, there is also no competent medical 
evidence of record which would causally relate a post-
traumatic stress disorder to the veteran's active duty 
service.  Hence, there is no medical evidence of the required 
nexus or link to service.  See Caluza, 7 Vet. App. at 506; 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit, 5 
Vet. App. at 93.  Thus, service connection for PTSD must be 
denied as not well grounded also because the veteran has 
failed to produce any competent medical evidence of a nexus 
between the claimed PTSD and service.  

Gastrointestinal Disorder Causing Hyperacidity, 
To Include Gastroesophageal Reflux

The veteran also claims entitlement to service connection for 
a gastrointestinal disorder causing hyperacidity, to include 
gastroesophageal reflux.  

Service medical records show that during service, periodic 
examinations in 1964, 1965 and 1967 showed no abnormal 
gastrointestinal evaluations, and the veteran reported no 
relevant medical problems.  The veteran was seen in May 1973 
for complaints of epigastric burning of six to eight months' 
duration, as well as excess gas.  Upper gastrointestinal and 
gall-bladder examination at that time was within normal 
limits.  Donnatal was prescribed.  During a June 1973 
clinical visit, the veteran reported that previous symptoms 
persisted.  A July 1973 clinical note indicated that the 
veteran was receiving relief from medication.  During the 
August 1979 examination, the veteran reported that he had 
occasional dyspepsia.  The remaining service medical records, 
including the veteran's retirement physical examination found 
no gastrointestinal pathology.  At that time the veteran 
reported having frequent indigestion, but no stomach, liver 
or intestinal trouble.   

A February 1985VA treatment record shows that after service, 
the first complaint of any epigastric symptoms is contained 
in a medical history associated with a physical examination.  
That report indicated that the veteran reported a medical 
history of nausea in 1973, with normal gastrointestinal X-
rays at that time; and that he had previously had no trouble 
since discharge from service in 1981.  No referable diagnosis 
was made at that time in February 1985.

Subsequently, VA medical records show that in July 1989, the 
veteran reported complaints of intermittent stomach cramping 
and burning sensation with diarrhea for the previous six to 
ten months.  The assessment was abdominal pain with diarrhea, 
of unknown etiology; questionable irritable bowel syndrome; 
questionable gastroesophageal reflux disease; questionable 
giardiasis; or questionable but doubted pancreatitis.  During 
a follow-up examination in August 1989, the examiner noted a 
small hiatal hernia.  The assessment was hypercholesterolema, 
and possible cholelithiasis.  An associated radiology report 
contains impressions of small hiatal hernia with multiple 
episodes of gastroesophageal reflux; and of normal small 
bowel follow-through study.  Subsequent VA clinical records 
contain various findings and assessments including 
gastroesophageal reflux disease, gall stones, cholelithiasis, 
and hyperlipidemia.  

In May 1994 surgical pathology report noted findings of 
hiatal hernia, polyps at the gastroesophageal junction and 
duodenitis.  On microscopic biopsy examination the 
pathologist diagnosed chronic ulcer at the gastroesophageal 
junction.  In June 1994 the veteran underwent surgical 
procedures of Nissen-fundoplication and open cholecystectomy.  
The report noted a history of documented gallstones and a 
long history of gastroesophageal reflux symptoms.  The report 
contains diagnoses of gastroesophageal reflux, symptomatic 
cholelithiasis, hypercholesterolemia, and status post Nissen-
fundoplication, open cholecystectomy.  Subsequently in a July 
1994 VA radiology report, the examiner concluded with an 
impression of moderate hiatal hernia with gastroesophageal 
reflux, otherwise normal esophogram and no evidence of 
stricture.    

Following a July 1997 VA examination, diagnoses included 
hypercholesterolemia, and status post cholecystectomy with 
Nissan fundoplication (by history) with occasional substernal 
heartburn.

During a March 1998 hearing, the veteran testified that he 
had had acid reflux in service with ongoing symptoms since 
service.

In this case, the Board finds that the veteran's claim is not 
well-grounded.  While there is evidence of gastrointestinal 
complaints and treatment during service, and a showing of 
gastrointestinal pathology several years after service 
requiring surgical intervention, no credible evidence has 
been submitted establishing a relationship or nexus between 
the gastrointestinal problems noted in service and those 
noted in the late 1980's.  Not one of the subsequently 
diagnosed gastrointestinal disorders or conditions has been 
attributed by etiology in any way, to the epigastric symptoms 
noted many years before in 1973; or to the veteran's periods 
of service that ended in June 1981.

Thus, as none of the competent medical evidence of record 
shows that any claimed gastrointestinal disorder is related 
to service, the claim is not plausible and, therefore, not 
well-grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 
(1992).

The veteran has generally indicated his belief that his 
current disorder causing hyperacidity is related to a 
disorder treated in service.  He is certainly competent to 
relate the nature of the symptoms he experiences.  Savage, 10 
Vet. App. at 495. However, the veteran has not described 
chronic symptoms since service to demonstrate continuity of 
symptomatology. Id. at 496-96.  Moreover, as a lay person, he 
is not competent to offer an opinion as to the etiology of 
the symptoms. Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

The Board acknowledges that VA clinical records and the 
examination report show that the veteran reported a history 
of hyperacidity in service.  However, medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for PTSD, or for a gastrointestinal disorder 
causing hyperacidity, to include gastroesophageal reflux.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claims.  
Morton v. West, No. 96-1517, slip op. at 3-4 (Ct. Vet. App. 
July 14, 1999); Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for PTSD, or for a gastrointestinal disorder 
causing hyperacidity, to include gastroesophageal reflux, he 
should submit medical evidence of some relationship between 
the claimed disorders and his period of active military 
service.  Robinette, 8 Vet. App. at 77-78.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for a gastrointestinal 
disorder causing hyperacidity, to include gastroesophageal 
reflux, is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 

